ON MOTION FOR REHEARING

In their motion for rehearing, appellants contend that this court ignored the supreme court’s recent opinion in Celtic Life Insurance Company v. Coats, 885 S.W.2d 96 (Tex.1994). That case is distinguishable because no reasonable person could have believed that Watts was acting within the scope of his authority when he promised to pay “all overdrafts” drawn on appellants’ account and because appellants knew from previous experience that a bank could not legally promise to pay “all overdrafts.” See Celtic Life Insurance Company v. Coats, supra at 99. Appellants’ motion for rehearing is overruled.
McCLOUD, C.J., Retired, Court of Appeals, Eastland, sitting by assignment, pursuant to Tex.Gov’t Code Ann. § 74.003(b) (Vernon 1988).